Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 29, 2010                                                                                                 Marilyn Kelly,
                                                                                                                    Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
  139774(58)                                                                                            Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                       Justices
            Plaintiff-Appellee,
  v                                                                 SC: 139774
                                                                    COA: 285025
                                                                    Berrien CC: 2007-406473-FH
  MICHAEL CHRISTOPHER WILLIAMS,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s December 21,
  2009 order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 29, 2010                      _________________________________________
         d0322                                                                 Clerk